internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc it a 05-cor-117829-00 date date index number number info release date this letter is in response to your letters dated date and date in which you requested a clear cut ruling addressing the deductibility of legal expenses_incurred by you in connection with a post-decree proceeding brought against you by your former wife for unpaid permanent maintenance and child_support we interpret your request for a clear cut ruling as a request for a private_letter_ruling a private_letter_ruling is a written response issued to a taxpayer by the national_office of the internal_revenue_service service that interprets and applies the tax laws to that taxpayer's specific set of facts the procedures for obtaining a private_letter_ruling are described below we would be pleased to consider your request once these requirements are satisfied however at the present we can supply only general information procedures for obtaining private letter rulings in revproc_2000_1 2000_1_irb_4 the service has published guidelines for taxpayers to follow when requesting private letter rulings a copy of revproc_2000_1 is enclosed for your reference this revenue_procedure contains very specific requirements including a checklist of important matters that taxpayers must meet in order to obtain a ruling for example section dollar_figure requires that the taxpayer’s submission include a complete statement of facts copies of all pertinent documents and certain other information in your situation for example such documents should include a copy of the divorce decree and all documents submitted to the trial and appellate courts concerning your former wife’s motion additionally the taxpayer’s submission must state a position and include a legal analysis in support of that position the submission must be accompanied by a statement signed under penalty of perjury cor-117829-00 further section dollar_figure of revproc_2000_1 provides that in income_tax matters the national_office generally issues letter rulings on proposed transactions and on completed transactions if the letter_ruling request is submitted before the return is filed for the year in which the transaction that is the subject of the request was completed it is unclear from your letters when you incurred the legal expenses in question if they were incurred during years for which you have already filed income_tax returns the service may be precluded by section dollar_figure of revproc_2000_1 from issuing a ruling on payments made during those years finally revproc_2000_1 would require paying a user_fee of at least dollar_figure to the service an alternative approach that might be less costly would be to consult your own tax advisor for the proper tax treatment of your legal fees general information general information letters such as this letter are statements issued by the service that call attention to well-established principles of tax law these letters are advisory only and have no binding effect the service issues them where a taxpayer's inquiry shows a need for general information you are seeking information about the treatment of legal fees incurred as a result of a dispute about the terms and conditions of a separation agreement generally attorneys fees and other costs paid in connection with a divorce separation or decree for support are not deductible in contrast legal expenses_incurred for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income may be deducted however an otherwise nondeductible expense does not become deductible by reason of the fact that property held by the taxpayer may be required to be used or sold for the purpose of satisfying the liability we hope that this information will be helpful to you if you have any further questions regarding this matter please call sincerely associate chief_counsel income_tax accounting by douglas a fahey acting chief branch
